If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   August 15, 2019
               Plaintiff-Appellee,

v                                                                  No. 344799
                                                                   Wayne Circuit Court
MARCUS LAMONT YOUNG,                                               LC No. 18-000235-01-FH

               Defendant-Appellant.


Before: LETICA, P.J., and M. J. KELLY and BOONSTRA, JJ.

PER CURIAM.

        Defendant, Marcus Young, appeals as of right his jury trial convictions of first-degree
home invasion, MCL 750.110a(2), felonious assault, MCL 750.82, carrying a concealed weapon
(CCW), MCL 750.227, and two counts of possession of a firearm during the commission of a
felony (felony-firearm), MCL 750.227b. Young was sentenced to 10 to 20 years’ imprisonment
for his home invasion conviction, two to four years’ imprisonment for his felonious assault
conviction, two to five years’ imprisonment for his CCW conviction, and two year’s
imprisonment for each felony-firearm conviction. We affirm.

                                       I. BASIC FACTS

        In December 2017, the Detroit Fugitive Apprehension Team received information that
Young was at an apartment building in Detroit, Michigan. A United States Marshall conducting
surveillance observed Young walking out of the building and the deputy saw the grip of a
semiautomatic pistol in Young’s waistband.

       Inside the apartment building, Cheryl Straws was watching her grandchildren when she
heard a knock on her apartment door. She sent her 11-year-old granddaughter to answer it and
when the child did so, Young pushed his way in and closed the door. He was not invited inside.
Straws testified that Young stated, “[d]on’t tell the police I’m in here” and that he pulled a gun
from under his shirt and held it in front of his stomach. Although he did not point the gun at
anyone, Straws stated that Young’s words and actions made her believe the police were after
him. She added that she was afraid that Young would use the gun, noting that she did not know
him or what he had come to her apartment to do. Straws testified that Young walked to the back


                                               -1-
of the apartment, which is where a bedroom and bathroom were located. She looked out the
window and saw a lot of police cars. She explained to the jury that she was nervous, and she
added that Young was pacing back and forth in the kitchen, hallway, bathroom, and bedroom.
She recounted that he returned to the front room and said, “Don’t tell the police I’m in here I’ll
give you some money.” He appeared scared and nervous. He then returned to the back of the
apartment.

       When the police entered the building, Straws opened the door and told them that Young
was in her apartment with her grandchildren. An officer directed her to get her grandchildren
and leave the apartment. After they left, the officers located Young hiding in a bedroom closet.
His gun was found tucked between a mattress and box spring. Following a jury trial, he was
convicted of first-degree home invasion, felonious assault, CCW, and two counts of felony-
firearm.

                            II. SUFFICIENCY OF THE EVIDENCE

                                 A. STANDARD OF REVIEW

        Young argues that there was insufficient evidence to sustain his convictions of felonious
assault and first-degree home invasion. Challenges to the sufficiency of the evidence are
reviewed de novo. People v Ericksen, 288 Mich. App. 192, 195; 793 NW2d 120 (2010). Due
process requires, that when the evidence is viewed in the light most favorable to the prosecution,
a reasonable trier of fact could find each element of the crime established beyond a reasonable
doubt. People v Lundy, 467 Mich. 254, 257; 650 NW2d 332 (2002). It is the trier of fact’s role
to judge credibility and weigh the evidence. People v Jackson, 292 Mich. App. 583, 587; 808
NW2d 541 (2011).

                                         B. ANALYSIS

        In order to convict a defendant of felonious assault, the prosecution must establish
beyond a reasonable doubt that the defendant committed “(1) an assault, (2) with a dangerous
weapon, and (3) and with the intent to injure or place the victim in reasonable apprehension of an
immediate battery.” People v Avant, 235 Mich. App. 499, 505; 597 NW2d 864 (1999); see also
MCL 750.82. “[F]elonious assault is a specific intent crime.” People v Robinson, 145 Mich. App.
562, 564; 378 NW2d 551 (1985). The intent element of felonious assault requires either the
intent to injure a victim, or the intent to place a victim in reasonable apprehension of an
immediate battery. Avant, 235 Mich. App. at 505. “A battery is ‘an intentional, unconsented and
harmful or offensive touching of the person of another, or of something closely connected with
the person.’ ” People v Henry (After Remand), 305 Mich. App. 127, 143; 854 NW2d 114 (2014)
(citation omitted). “A trier of fact can infer a defendant’s intent from his words, acts, means, or
the manner used to commit the offense.” People v Harrison, 283 Mich. App. 374, 382; 768
NW2d 98 (2009). “Circumstantial evidence and reasonable inferences that arise from such
evidence can constitute satisfactory proof of the elements of the crime.” People v Williams, 268
Mich. App. 416, 419; 707 NW2d 624 (2005). “[M]inimal circumstantial evidence will suffice to
establish the defendant’s state of mind[.]” People v Kanaan, 278 Mich. App. 594, 622; 751
NW2d 57 (2008).


                                                -2-
        Young argues that the evidence is insufficient to establish that he intended to injure
Straws or place her in reasonable apprehension of an immediate battery. He insists that the
evidence only showed that, at most, he intended to hide from the police. However, viewing the
evidence in the light most favorable to the jury verdict, he entered Straws’s apartment without
permission, warned her not to call the police, and displayed a handgun. Based on that evidence,
the jury could reasonably infer that Young intended to make Straws believe that if she told the
police he was in her apartment he would use the gun to shoot either her or her grandchildren.
Threatening conduct is sufficient to place a person in reasonable apprehension of an immediate
battery. People v Reeves, 458 Mich. 236, 244; 580 NW2d 433 (1998). Accordingly, there was
sufficient evidence to establish the elements of felonious assault notwithstanding that there was
no evidence that Young pointed the gun at anyone in the apartment or directly threatened anyone
inside the apartment with bodily harm.

        Young also contends that there was insufficient evidence to sustain his conviction of
first-degree home invasion. A defendant is guilty of first-degree home invasion if he or she (1)
breaks and enters a dwelling or enters a dwelling without permission, (2) intends to commit a
felony, larceny, or assault, or actually commits a felony, larceny, or assault while entering,
present in, or exiting the dwelling, and (3) another person is lawfully present in the dwelling or
the defendant is armed with a dangerous weapon. People v Wilder, 485 Mich. 35, 43; 780 NW2d
265 (2010). Young only challenges the second element, i.e., whether he intended to commit a
felony or assault or actually committed a felony or assault. However, viewing the evidence in
the light most favorable to the jury verdict, the record reflects that Young committed a felonious
assault when he entered the apartment without permission while armed with a pistol. There was,
therefore, sufficient evidence to sustain his conviction.

                                         III. SENTENCE

                                  A. STANDARD OF REVIEW

        Young argues that he is entitled to resentencing because the trial court erroneously scored
offense variable (OV) 19 at 15 points. We review de novo issues involving the proper
interpretation and application of the legislative sentencing guidelines. People v Sours, 315 Mich
App 346, 348; 890 NW2d 401 (2016) (quotation marks and citation omitted).

                                          B. ANALYSIS

        OV 19 addresses threats to the security of penal institutions or courts or interference with
the administration of justice or the rendering of emergency services. MCL 777.49. The court
must score OV 19 at 15 points if the offender “used force or the threat of force against another
person or the property of another person to interfere with, attempt to interfere with, or that results
in the interference with the administration of justice or the rendering of emergency services.”
MCL 777.49(b). “[T]he plain and ordinary meaning of ‘interfere with the administration of
justice’ for purposes of OV 19 is to oppose so as to hamper, hinder, or obstruct the act or process
of administering judgment of individuals or causes by judicial process.” People v Hershey, 303
Mich. App. 330, 343; 844 NW2d 127 (2013). “Hiding from the police constitute[s] an
interference with the administration of justice because it [is] done for the purpose of hindering or
hampering the police investigation.” People v Smith, 318 Mich. App. 281, 286; 897 NW2d 743

                                                 -3-
(2016). Here, in order to avoid being apprehended by the police, Young hid in Straw’s
apartment. He also used the threat of force against Straws by entering her apartment without
permission, displaying a gun, and warning her not to tell the police he was present.
Consequently, the trial court did not err by scoring OV 19 at 15 points. See MCL 777.49(b).

       Affirmed.

                                                        /s/ Anica Letica
                                                        /s/ Michael J. Kelly
                                                        /s/ Mark T. Boonstra




                                            -4-